 

Case 1:16-cr-00801-GBD Document 150 Filed 04/30/20 Page 1 of 1

   

217 BROADWAY
SuIrE 707
New York, NEw York 10007

_ . TEL; 212-586-3838
Fax: 212-962-5037

 

  
   

Hon. George B. Daniels
United States District Judge B SD, mp tn
Southern District of New York aniels, U.S, DJ.
New York, New York 10007 Dated: fons,
Re: United States v. Jaqwan Sutton
16-CR-801 (GBD)
Motion for Release Pursuant to 18 U.S.C.§3582(c ) (1) (A)

Dear Judge Daniels:

Please accept this letter as an application to withdraw, without prejudice to a re-filing,
defendant’s April 25, 2020 motion for compassionate release pursuant to 18 U.S.C.3582 (c )()
(A). Subsequent to the filing the Government has made Mr. Sutton’s prison medical records
available to counsel for review and analysis. I have also been informed that Warden Ortiz of
Fort Dix FCI has responded to Mr. Sutton’s April 4, 2020 request for release indicating that his
application required amendment to include the category upon which he claims need for release.

Accordingly, we respectfully request to withdraw the 3582 motion at this time without
prejudice to a re-filing after review of the records and Mr. Sutton pursuing administrative relief.

Thank you for your consideration to this request and continued courtesies to counsel.
Respectfully submitted,

Richard H. Rosenberg
217 Broadway, Suite 707
New York, NY 10007
(917) 576-1446

cc.: All parties by ECF

 
